 1 McGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U. S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                                 2:18-CV-00799-KJM-CKD
12                  Plaintiff,
                                                               PARTIAL FINAL JUDGMENT OF
13          v.                                                 FORFEITURE RE REAL PROPERTY
                                                               LOCATED AT 5759 MUSKINGHAM WAY,
14   REAL PROPERTY LOCATED AT 2033                             SACRAMENTO, CA
     BASTONA DRIVE, ELK GROVE,
15   CALIFORNIA, SACRAMENTO COUNTY,
     APN: 119-1860-037-0000, INCLUDING ALL
16   APPURTENANCES AND IMPROVEMENTS
     THERETO, ET AL.,
17
                    Defendants.
18

19          Pursuant to the Stipulation for Final Judgment of Forfeiture, the Court finds:

20          1.      This is a civil forfeiture action against six real properties, one of which is the real

21 property located at 5759 Muskingham Way, Sacramento, California, Sacramento County, APN: 117-

22 1280-034-0000 (“defendant property”).

23          2.      A Verified Complaint for Forfeiture In Rem (“Complaint”) was filed on April 5, 2018,

24 alleging that said defendant property is subject to forfeiture to the United States pursuant to 18 U.S.C. §§

25 981(a)(1)(A), 981(a)(1)(C), and 21 U.S.C. §§ 881(a)(6) and 881(a)(7).

26          3.      On May 17, 2018, the defendant property was posted with a copy of the Complaint and

27 Notice of Complaint.

28 /////
                                                           1
                                                                                        Partial Final Judgment of Forfeiture
 1          4.     Beginning on May 18, 2018, for at least 30 consecutive days, the United States published

 2 Notice of the Forfeiture Action on the official internet government forfeiture site www.forfeiture.gov. A

 3 Declaration of Publication was filed on July 26, 2018.

 4          5.     In addition to the public notice on the official internet government forfeiture site

 5 www.forfeiture.gov, actual notice or attempted notice was given to the following individuals or entities

 6 related to this defendant property:

 7                 a.      Li Tan Lin, and
                   b.      James Bennett Keegan, Jr. and Diane Elaine Keegan c/o Redwood Trust Deed
 8                         Services, Inc.
 9          6.     Claimants James Bennett Keegan, Jr. and Diane Elaine Keegan, Trustees of the Keegan

10 Family Trust Dated 9/4/1997, filed a Claim on May 30, 2018, claiming a lien holder interest in the

11 defendant property. Claimant Li Tan Lin filed a Verified Statement of Interest on July 12, 2018. No

12 other parties have filed claims or answers regarding this defendant property, and the time in which any

13 person or entity may file a claim and answer has expired.

14          7.     On November 30, 2018, escrow closed for the defendant property at 5759 Muskingham

15 Way, Sacramento, California, Sacramento County, APN: 117-1280-034-0000, and the United States

16 received a wire transfer in the amount of $145,336.01, which will be substituted in lieu of the real

17 property. James Bennett Keegan, Jr. and Diane Elaine Keegan were paid in full through escrow. James

18 Bennett Keegan, Jr. and Diane Elaine Keegan withdrew their Claim on July 23, 2019.

19          Based on the above findings, and the files and records of the Court, it is hereby ORDERED

20 AND ADJUDGED:

21          1.     Judgment is hereby entered against claimants Li Tan Lin, James Bennett Keegan, Jr., and

22 Diane Elaine Keegan, and all other potential claimants who have not filed claims in this action.

23          2.      Upon entry of this Final Judgment of Forfeiture, $112,836.01 of the Approximately

24 $145,336.01 in net proceeds from the sale of defendant real property located at 5759 Muskingham Way,

25 Sacramento, California, Sacramento County, APN: 117-1280-034-0000, together with any interest that

26 may have accrued on the total amount of net proceeds, shall be forfeited to the United States pursuant to

27 18 U.S.C. §§ 981(a)(1)(A), 981(a)(1)(C), and 21 U.S.C. §§ 881(a)(6) and 881(a)(7), to be disposed of

28 according to law.
                                                         2
                                                                                     Partial Final Judgment of Forfeiture
 1          3.      Upon entry of this Final Judgment of Forfeiture, but no later than 60 days thereafter,

 2 $32,500.00 of the Approximately $145,336.01 in net proceeds from the sale of defendant real property

 3 located at 5759 Muskingham Way, Sacramento, California, Sacramento County, APN: 117-1280-034-

 4 0000, shall be returned to claimant Li Tan Lin.

 5          4.      The United States and its servants, agents, and employees are released from any and all

 6 liability arising out of or in any way connected with the filing of the Complaint and the posting of the

 7 defendant property with the Complaint and Notice of Complaint. This is a full and final release

 8 applying to all unknown and unanticipated injuries, and/or damages arising out of or in any way

 9 connected with the filing of the Complaint and the posting of the defendant property with the Complaint

10 and Notice of Complaint, as well as those now known or disclosed. Claimant waived the provisions of

11 California Civil Code § 1542.

12          5.      Claimant waived any and all claim or right to interest that may have accrued on the

13 money being forfeited in lieu of the defendant real property.

14          6.      All parties are to bear their own costs and attorneys' fees.

15          7.      The U.S. District Court for the Eastern District of California, Hon. Kimberly J. Mueller,

16 District Judge, shall retain jurisdiction to enforce the terms of this Final Judgment of Forfeiture.

17          8.      Based upon the allegations set forth in the Complaint filed April 5, 2018, and the

18 Stipulation for Final Judgment of Forfeiture filed herein, the Court enters this Certificate of Reasonable

19 Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause for the filing of the Complaint and

20 the posting of the defendant property with the Complaint and Notice of Complaint, and for the

21 commencement and prosecution of this forfeiture action.

22                  SO ORDERED THIS 5th day of November, 2019.

23

24
                                                               UNITED STATES DISTRICT JUDGE
25

26

27

28
                                                          3
                                                                                     Partial Final Judgment of Forfeiture
